DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Hargreaves et al. (US) and Si (US 9,219,495) are considered to be the closest prior art to the claimed invention. Hargreaves (Fig. 1A) discloses a sigma-delta converter 100, comprising: a measurable capacitor 102, a passive network 109, a quantizer 110, a latch 111, a feedback DAC 116, and a decimation filter 115, wherein the measurable capacitor 102 is charged to charging voltage 104 and shares charge with integrating capacitor 108 of the passive network 109 in response to the position of switch 106, and wherein the delta capacitance 126 is charged with an appropriate value (low or high reference voltages 118 and 120) and applied to the  integrating capacitance 108 via switch 122 (line 64 of col. 4 to line 58 of col. 5). Si (Fig. 2) discloses a sigma-delta ADC 100 that is configured to convert an analog input signal u(t) to a digital quantized signal v(n), and output the digital quantized signal v(n) at its output node. The quantizer 105 coupled to an output node of the loop filter 103, and configured to quantized the filtered difference signal x(t) to generate the quantized signal v(n), and to generate an overload signal l(n) according to the filtered difference signal x(t), wherein the overload signal l(n) indicates whether filtered difference signal x(t) is overload and/or an overload amount of the filtered difference signal x(t) (line 53 of col. 5 to line 8 of col. 6).

	Regarding claims 1-13, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “one or more processing modules that is operably coupled to the self-referenced latched comparator and the memory and configured to execute the operational instructions to 

Regarding claims 14-20, the prior art, when taken alone or in combination, cannot be
 construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “one or more processing modules that is operably coupled to the self-referenced latched comparator and the memory and configured to execute the operational instructions to process the first digital signal to generate at least one of a second digital signal or a third digital signal; an N-bit DAC that is operably coupled to the one or more processing modules and 20configured to generate and provide the DAC source current based on the second digital signal and also based on the photo-diode voltage comparing favorably to the threshold voltage associated with the self-referenced latched comparator, wherein N is a first positive integer; an M-bit DAC that is operably coupled to the one or more processing modules and configured to generate and provide the DAC sink current based on the third digital signal based 25on the second digital signal and also based on the photo-diode voltage comparing unfavorably to the threshold voltage associated with the self-referenced latched comparator, wherein the at least one of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809